Order issued September /9 , 2012




                                               In The
                                    (Court of Apprats
                                   Elistritt ul rxtts at Dallas
                                       No. 05-11-01543-CR


                               ERIC GLENN BROWN, Appellant
                                                 V.
                               THE STATE OF TEXAS, Appellee


                                            ORDER

         The Court REINSTATES this appeal.

         On August 22, 2012, we ordered the trial court to make findings regarding why appellant's

brief had not been filed. We have received the brief. Thus, we VACATE the August 22, 2012 order

requesting findings.

         We ORDER the Clerk of the Court to file appellant's brief tendered as of the date of this

order.